Co FN HD NH BP W NY

NO NO NO NO HN NY NY KN HN HF KF KR KF HK HP eS eS eS
Oo NID nA BPW NHN KH OO WAT NH nA BR WD NH K&S CO

 

 

Case 4:21-cr-06008-SMJ ECF No. 1

Joseph H. Harrington

Acting United States Attorney
Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 03/02/21

PagelD.1 Page 1of3

FILED IN THE
U.S. DISTRICT COURT
EASTERN BISTRIET GE WAS NGIGK

MAR 02 202!

SEAN F. McAVOY, CLERK

DEPUTY
"'BPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.
JONATHAN SCOTT ARD,

JORDIN LEMUS, and
JERROD JUSTIN HALE

Defendants.

The Grand Jury charges:

 

4:21-CR-6008-SMJ
INDICTMENT

Vio. :

COUNT 1

21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(vi), 846
Conspiracy to Distribute 400
grams or more of Fentanyl
(Count 1)

21 U.S.C. § 841(a)(1),
(b)(1)(B)(vi), 18 U.S.C. § 2
Possession with the Intent to
Distribute 40 Grams or more
of Fentanyl

(Count 2)

21 U.S.C. § 853
Forfeiture Allegations

Beginning on a date unknown, but by December 2020, and continuing until

on or about March 2, 2021 in the Eastern District of Washington and elsewhere,
the Defendants, JONATHAN SCOTT ARD, JORDIN LEMUS, and JERROD
JUSTIN HALE, and other individuals, both known and unknown to the Grand

INDICTMENT — 1
oo eons HD NH BPW NY =

DO NO NO WN NH NHN NHN NY NYO KR KS Se HR Re ere eS ee
CoN DN HN FP WN KK CO OO WH DH A BP WO NY KS CO

 

 

Case 4:21-cr-O6008-SMJ ECFNo.1 filed 03/02/21 PagelD.2 Page 2of3

Jury, did knowingly and intentionally combine, conspire, confederate and agree
together with each other to commit the following offense: distribution of 400
grams or more of a mixture or substance containing a detectable amount of
N-pheny]-N-[1-(2-phenylethy])-4-piperidinyl] propanamide (a/k/a Fentanyl), a
Schedule II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(vi), 846. |

COUNT 2

On or about December 13, 2020, in the Eastern District of Washington, the
Defendant, JONATHAN SCOTT ARD, knowingly and intentionally possessed
with intent to distribute 40 grams or more of a mixture or substance containing a
detectable amount of N-pheny1l-N-[1-(2-phenylethyl)-4-piperidiny!] propanamide
(aka Fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C.

§ 841 (a)(1), (6) )(B)(vi).
NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense of violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A)(vi), (b)(1)(B)(vi), 846, as charged in this Indictment, the
Defendants, JONATHAN SCOTT ARD, JORDIN LEMUS, and JERROD JUSTIN
HALE, shall forfeit to the United States of America, any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of such offense
and any property used or intended to be used, in any manner or part, to commit or to
facilitate the commission of the offense.

If any forfeitable property, as a result of any act or omission of the
Defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

INDICTMENT — 2
1
2
3
4
5
6
7
8
9

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:21-cr-06008-SMJ ECFNo.1 filed 03/02/21 PagelD.3 Page 3 of 3

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty, |

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).
DATED this 2 day of March 2021.
A TRUE BILL

 

 

Stephanie Van Marter
Assistant United States Attorney

INDICTMENT — 3
